This is a personal injury action arising out of a collision of automobiles. There was a verdict for the defendant. Plaintiff's motion for a new trial, alleging eight grounds therefor, general and special, was granted by the court in a general order. The defendant has appealed.
The record shows, and the appellant admits in his brief, that there was a conflict in the evidence. Under the oft repeated rule, we will not disturb the order in such cases.
Because plaintiff, respondent, took written exceptions to instructions given and to the refusal to give certain requested instructions, which appellant claims were argued to the trial court on the motion and which are brought here and argued, and because it is claimed there was no error in the trial in either of those respects, it is now insisted and argued that the order granting the new trial should be reversed. But the contention of the respondent in these respects, in presenting the motion for a new trial in the superior court, was made under only one of the grounds for a new trial, and whether the trial court was influenced by its consideration of that alone or not we have no way of knowing. There were other grounds urged for a new trial. The order granting it was general. We are bound by that record, and under the uniform rule of practice must and do affirm the order.
TOLMAN, C.J., FULLERTON, HOLCOMB, and MACKINTOSH, JJ., concur. *Page 233